Citation Nr: 1016791	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to the Veteran's service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1951 to June 
1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the above issue was remanded by the 
Board in August 2007 and June 2009 for further evidentiary 
development.  As will be further explained below, this 
development having been achieved, the issue is now ready for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent evidence fails to demonstrate that the 
Veteran's tinnitus is related to his active duty service or 
chronically worsened by his service-connected disability of 
bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service, nor is it proximately due to or the result of a 
service-connected disability.  38  U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in February 2005 and October 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2006 letter provided this notice to the 
Veteran.  

The Board observes that the February 2005 letter was sent to 
the Veteran prior to the January 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the October 2006 letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 
C.F.R. § 3.159(b) (2009), and Dingess, supra, and after the 
notice was provided the case was readjudicated and an April 
2009 statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, service personnel 
records, VA treatment records, and private treatment records 
are associated with the claims folder.  

In August 2007 and June 2009, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
notes that the above stated issue was previously remanded in 
August 2007order for the RO to confirm all periods of active 
service and to obtain service treatment records for all 
periods of active service.  The June 2009 remand requested 
that the Veteran be afforded a compensation and pension 
examination with regard to his tinnitus, in order to 
determine whether the Veteran's tinnitus was secondarily 
related to his service-connected bilateral hearing loss.  The 
Board notes that the Veteran's periods of active service were 
confirmed, treatment records were obtained and an examination 
was afforded, as such the issue now returns to the Board for 
appellate review.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded compensation 
and pension (C&P) examinations in June 2005 and September 
2009 in accordance with his claim.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The examiners 
consider all of the pertinent evidence of record, and provide 
a complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Veteran claims that his tinnitus is the result of noise 
exposure he experienced while on active duty or etiologically 
related to or aggravated by his service-connected hearing 
loss.  Having been granted service connection for his 
disability of bilateral hearing loss, it is necessary, in 
addition to addressing direct service connection, to 
determine whether the Veteran's tinnitus is proximately due 
to or the result of that service-connected disability, or if 
that service-connected disability worsened the Veteran's 
tinnitus.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  Prior to this 
amendment, secondary service connection was warranted for a 
disability when the evidence demonstrates that the disability 
for which the claim is made is proximately due to or the 
result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The amendments to this section are not 
liberalizing.  Therefore, because the Veteran's original 
claim of entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss was received 
in January 2005, the Board will apply the former version of 
the regulation.

The Veteran was afforded a C&P examination in September 2009 
to determine whether his service-connected hearing loss 
caused or chronically worsened his tinnitus.  The examination 
report notes that the Veteran claims that his tinnitus 
started during his active duty service after combat.  As 
noted, the examiner was asked to provide an opinion regarding 
the relation of the Veteran's tinnitus to his service-
connected bilateral hearing loss.  The examiner opined that 
the Veteran's tinnitus is not caused by or materially related 
to his service-connected hearing loss.  The examiner provided 
various rationale for his opinion including:  lack of any 
documentation that the Veteran suffered from tinnitus while 
on active duty and a 1974 audio examination that revealed 
normal hearing and failed to report that the Veteran was 
suffering from tinnitus.  The examiner further opined that if 
the Veteran were suffering from something as bothersome as 
tinnitus, it is reasonable to believe that he would have 
reported it to an ear specialist, such as the examiner at the 
1974 examination.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the Veteran's tinnitus.

The Veteran asserts that he is entitled to service connection 
for tinnitus caused by in-service noise exposure to artillery 
and mortar fire while serving in an infantry unit in combat 
in Korea in 1951 and 1952.  Additionally the Veteran notes 
that he was exposed to noise from aircraft, tanks, and 
gunfire.  He contends that he first experienced tinnitus 
during service and it has continued to the present day.  The 
Veteran further states that his tinnitus was particularly 
bothersome while taking classes in the military, he would 
have to ask to be moved to the front of the room in order to 
hear and understand the teachers.  The Board notes that the 
Veteran denies any significant post-service occupational 
noise exposure, but admitted some limited recreational 
exposure from chain saws and power tools.  After careful 
consideration of the evidence of record, the Board finds that 
a preponderance of the evidence is against awarding direct 
service connection for tinnitus.

The Board concedes that the Veteran was exposed to acoustic 
trauma in service.  However, acoustic trauma sustained in 
service, in and of itself, is not considered a disability for 
VA purposes; i.e. warranting service connection or 
compensation.  The Veteran did not complain of tinnitus 
during service; hence, there is no evidence of a diagnosis, 
treatment, or complaint in his service treatment records.  
Indeed, the Veteran's January 1973 separation report of 
medical examination does not note any recurrent tinnitus or 
ringing in the ears and lists the Veteran's ears as within 
normal limits.  In addition, the Veteran's separation report 
of medical history also does not indicate any complaints of 
ear problems or hearing loss.  Thus, the more critical 
question turns upon whether claimed tinnitus is etiologically 
related to service.

The first post-service treatment record, dated April 1974, 
also fails to demonstrate that the Veteran was suffering from 
any hearing problems.  The Veteran was diagnosed with normal 
hearing and there is no mention of ringing in the ears.  

The Veteran's first post-service diagnosis for tinnitus was 
by a VA examiner at a February 2005 VA audiological 
examination.  Both the June 2005 and the September 2009 C&P 
examinations confirm that diagnosis.  The Court has 
determined that, particularly with respect to claims for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The Veteran's contentions, 
however, remain subject to a Board analysis of credibility.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  The Board 
finds that the Veteran's assertions regarding the chronicity 
and continuity of tinnitus since service are not shown to be 
credible.

With respect to credibility, the Board observes that the 
Veteran's lay assertions of continuity of symptomatology are 
entirely uncorroborated by any objective evidence of 
chronicity or continuity of symptomatology of tinnitus after 
service.  See 38 C.F.R. § 3.303(b) (2009).  As stated above, 
the Veteran's January 1973 service separation examination 
report does not show any indication of tinnitus or complaints 
of ringing in the ears.  According to both the June 2005 and 
the September 2009 C&P examinations, the Veteran contends 
that his tinnitus began in service, specifically, in the 
February 2005 VA examination, he stated that he first noted 
it in 1965 when he was in charge of live fire training.  The 
only competent evidence of record shows the Veteran's initial 
post service claim of tinnitus to be in February 2005, 
thirty-two years after separation from service.  This gap in 
the evidentiary record preponderates strongly against this 
claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).

With regard to the thirty-two year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2009) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The Board acknowledges the Veteran's current diagnosis of 
tinnitus, however, there appears to be no chronicity and 
continuity of symptomatology as stated in the etiological 
opinion provided by the examiner in the June 2005 C&P 
examination report.  The VA examiner, having evaluated the 
Veteran, reviewed the claims folder, and received a complete 
history from the Veteran, opined that it was less likely as 
not that the Veteran's tinnitus was due to military service.  
The examiner further noted the absence of complaint with 
regard to tinnitus, at the Veteran's January 1973 separation 
examination and the April 1974 post-service VA examination, 
in making her determination that the Veteran's tinnitus was 
not related to the Veteran's active duty service.  There is 
no contrary clinical evidence or competent medical opinion of 
record.

The Board acknowledges, and has no reason to doubt, the 
Veteran's assertion that he was exposed to acoustic trauma in 
service.  However, the Board finds that contemporaneous 
evidence from the Veteran's military service which reveal no 
tinnitus on separation to be far more persuasive than the 
Veteran's own recent assertions to the effect that he had 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  With respect to 
contemporaneous records, the Board notes that the Veteran's 
service treatment records do not contain any complaints of 
tinnitus while in service.  These records are more reliable, 
in the Board's view, than the Veteran's unsupported assertion 
of events now over three decades past.

Finally the Board notes the Veteran's statements that he 
suffers from tinnitus that is related to his active duty 
service or service-connected disability of bilateral hearing 
loss and while the Veteran as a lay person is competent to 
provide evidence regarding any symptomatology, he is not 
competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Veteran's statements are afforded no probative 
value with respect to the medical question of whether his 
tinnitus is related to his service-connected disability of 
bilateral hearing loss, nor are they probative with respect 
to the question of his tinnitus being etiologically related 
to his active duty service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of direct and secondary service connection for tinnitus.  In 
this regard, the medical evidence shows a current diagnosis 
of tinnitus; however, the medical opinions in the June 2005 
and September 2009 C&P examinations provide negative nexus 
relationships between the Veteran's current disability and 
active service and between his current disability and his 
service-connected bilateral hearing loss, respectively.  The 
Board concludes that the weight of the probative evidence, 
consisting of the C&P examiners' opinions and the lack of any 
contrary medical opinion is against any nexus between any 
current disorder and the Veteran's active service or service-
connected disability.  The Board has considered the benefit 
of the doubt rule; however, as a preponderance of the 
evidence is against this claim such rule does not apply and 
the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus, to include as 
secondary to hearing loss is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


